DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	This application appears to be a continuation of Application No. 16/424,000, filed 05/28/2019.
10.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement	
2.	The Information disclosure Statement filed on 09/25/20 has been considered.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (9,324,657).
Regarding claim 1, Seo et al. (See specifically Figs. 1-8 and the associated description) discloses a method for manufacturing a semiconductor package, comprising: mounting a semiconductor chip (115) on a first substrate (101) and forming lower solder balls (109) on the first substrate (101) (Figs. 8A-8D), the lower solder balls (109) spaced apart from the semiconductor chip (115) and electrically connected to the first substrate (101) via conductive bumps (113); forming supporting structures (223) on the first substrate (101) (Fig. 5), the supporting structures (223) spaced 
Regarding claims 2-3, Seo et al. further discloses the second substrate (201) including upper solder balls (221) on the lower surface of the second substrate (201), and the second substrate (201) being provided on the first substrate (101) in such a way that the upper solder balls (221) are aligned to the lower solder balls (109), respectively (See Figs. 5 and 8E), wherein the upper solder balls (221) are electrically connected to the second substrate (201) (See Figs. 5 and 8E).
Regarding claim 4, Seo et al. further discloses the downwardly moving the second substrate including bonding the second substrate (201) to the first substrate (101) by a thermal compression bonding method, and wherein the bonding the second substrate (201) to the first substrate (101) including forming solder structures by bonding the upper solder balls (109) to the lower solder balls (221) (Col. 9, lines 6+).
Regarding claim 15, Seo et al. further discloses forming a mold layer (117) to fill a gap region between the first substrate (101) and the second substrate (201) (Fig. 5).
5.	Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (9,966,321).
Regarding claims 1 and 13, Lu et al. (See specifically Figs. 1-3 and the associated description) discloses a method for manufacturing a semiconductor package, comprising: mounting a semiconductor chip (131) on a first substrate (100) (Figs. 1b-2b); forming lower solder balls (129) on the first substrate (100) (Figs. 1b-2b), the lower solder balls (129) spaced apart from the semiconductor chip (131) and electrically connected to the first substrate (100) via conductive balls (125) (Figs. 1b-2b); . 
6.	Claims 1, 5-7, and 15, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0093572 hereinafter “Chen-572”).
Regarding claim 1, “Chen-572” (See specifically Figs. 1-10 and the associated description) discloses a method for manufacturing a semiconductor package, comprising: mounting a semiconductor chip (206) on a first substrate (602) (Fig. 6); forming lower solder balls (302) on the first substrate (602) (Fig. 6), the lower solder balls (302) spaced apart from the semiconductor chip (206) and electrically connected to the first substrate (602) via conductive studs (216); forming supporting structures (304) on the first substrate (602) (Fig. 6), the supporting structures (304) spaced apart from the semiconductor chip (206) and the lower solder balls (302) (Fig. 6); providing a second substrate (102) on the first substrate (602) in such a way that a lower surface of the second substrate (102) faces the semiconductor chip (206) (Fig. 8); and downwardly moving the second substrate (102) toward the first substrate (602), wherein the supporting structures (304) support the second substrate (102) when the second substrate (102) is downwardly moved (Fig. 8).
Regarding claim 5, “Chen-572” further discloses the first substrate (602) including a mount region and a dummy region, wherein the semiconductor chip (206) is mounted on the mount region of the first substrate (602), and the lower solder balls (302) are formed on the mount region of the first 

    PNG
    media_image1.png
    551
    986
    media_image1.png
    Greyscale

Regarding claim 6, “Chen-572” further discloses the lower solder balls (302) being disposed between the semiconductor chip (206) and the supporting structure (304).
Regarding claim 7, “Chen-572” further discloses the supporting structure (304) disposed to enclose the semiconductor chip (206), when viewed in a plan view (See Fig. 9).
Regarding claim 15, “Chen-572” further discloses forming a mold layer (402) to fill a gap region between the first substrate (602) and the second substrate (102) (Figs. 6-8).
7.	Claims 1, 5-7, and 15-18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 9,786,635 hereinafter “Chen-635”).
Regarding claim 1, “Chen-635” (See specifically Figs. 1-7 and the associated description) discloses a method for manufacturing a semiconductor package, comprising: mounting semiconductor chips (124) on a first substrate (122) (Fig. 5); forming lower solder balls (106) on the first substrate (122) (Fig. 5), the lower solder balls (106) spaced apart from the semiconductor chips (124) and electrically 
Regarding claims 5 and 16, “Chen-635” further discloses the first substrate (122) including a mount regions and a dummy region, wherein the semiconductor chips (124) are mounted on the mount regions of the first substrate (122), and the lower solder balls (106) are formed on the mount regions of the first substrate (122), and wherein at least one of the supporting structures (502) is formed on a border between the mount regions and the dummy region.
Regarding claims 6 and 17, “Chen-635” further discloses the lower solder balls (106) being disposed between the semiconductor chips (124) and the supporting structure (502).
Regarding claims 7 and 18, “Chen-635” further discloses the supporting structure (502/604) disposed to enclose the semiconductor chip (124/602), when viewed in a plan view (See Figs. 5-6).
Regarding claim 15, “Chen-635” further discloses forming a mold layer (402) to fill a gap region between the first substrate (602) and the second substrate (102) (Figs. 6-8).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
(1966), that are applied for establishing a background for determining obviousness under 35 
U.S.C. 103(a) are summarized as follows: 
a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness
or nonobviousness. 

9.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (9,324,657).
Regarding claims 8 and 14, Seo et al. discloses all the limitations of the claimed invention except for specifying the supporting structures being formed by an inkjet printing or a screen printing process.
Although Seo et al. lacks an inclusion of the use of inkjet printing or a screen printing process to form the supporting structures, selecting a specific type of known available process, such as inkjet printing or a screen printing, in semiconductor art, for forming a desired supporting structure would have been obvious to one of ordinary skill in the art. It would have .
10.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (9,966,321).
Regarding claim 8, Lu et al. discloses all the limitations of the claimed invention except for specifying the supporting structures being formed by an inkjet printing or a screen printing process.
Although Lu et al. lacks an inclusion of the use of inkjet printing or a screen printing process to form the supporting structures, selecting a specific type of known available process, such as inkjet printing or a screen printing, in semiconductor art, for forming a desired supporting structure would have been obvious to one of ordinary skill in the art. It would have been obvious to modify Lu et al. accordingly in order to provide a suitable process for forming the intended supporting structure of the semiconductor package, and the person skilled in the art would regard it as a simple modification without any inventive skills.
11.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0093572 hereinafter “Chen-572”).
Regarding claim 8, “Chen-572” discloses all the limitations of the claimed invention except for specifying the supporting structures being formed by an inkjet printing or a screen printing process.
Although “Chen-572” lacks an inclusion of the use of inkjet printing or a screen printing process to form the supporting structures, selecting a specific type of known available process, such as inkjet printing or a screen printing, in semiconductor art, for forming a desired .
12.	Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (9,786,635 hereinafter “Chen-635”).
Regarding claim 8, “Chen-635” discloses all the limitations of the claimed invention except for specifying the supporting structures being formed by an inkjet printing or a screen printing process.
Although “Chen-635” lacks an inclusion of the use of inkjet printing or a screen printing process to form the supporting structures, selecting a specific type of known available process, such as inkjet printing or a screen printing, in semiconductor art, for forming a desired supporting structure would have been obvious to one of ordinary skill in the art. It would have been obvious to modify “Chen-635” accordingly in order to provide a suitable process for forming the intended supporting structure of the semiconductor package, and the person skilled in the art would regard it as a simple modification without any inventive skills.
13.	Claims 9-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (9,324,657) in view of Kim (US 2018/0061816).
Regarding claims 9-10 and 19-20, Seo et al. discloses all the limitations of the claimed invention except for specifying the second substrate including bumps on the lower surface of the second substrate, and the second substrate being provided on the first substrate in such a way that the bumps face an upper surface of the semiconductor chip.  
Kim, while related to a similar method for manufacturing a semiconductor package, teaches (See Specifically Figs. 1-8 and the associated description) the second substrate (501) 
It would have been obvious to modify the adhesive layer (108) formed between the second substrate (114) and the upper surface of the semiconductor chips (124) of the semiconductor package of Seo et al. by applying the adhesive bumps (300) of Kim as described above in order to fasten the lower substrate and the upper substrate to each other without contact failure and it may be possible to reduce and/or minimize stress applied to the interconnect terminal, and the person skilled in the art would regard it as a simple modification without any inventive skills.
Regarding claims 11-12, the proposed method of Seo et al. and Kim disclosed all the limitations of the claimed invention except for specifying the shape of the bumps (e.g., pillar shape).
Although the proposed method of Seo et al. and Kim does not teach exact the shape of the bumps as applicant claimed, it would have been an obvious matter of design choice to modify the shape of the bumps in the proposed method of Seo et al. and Kim since such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art.
14.	Claims 9-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0093572 hereinafter “Chen-572”) in view of Kim (US 2018/0061816).
the second substrate including bumps on the lower surface of the second substrate, and the second substrate being provided on the first substrate in such a way that the bumps face an upper surface of the semiconductor chip.  
Kim, while related to a similar method for manufacturing a semiconductor package, teaches (See Specifically Figs. 1-8 and the associated description) the second substrate (501) including adhesive bumps (300) on the lower surface of the second substrate (501) (See Figs. 2 and 6), and the second substrate (501) being provided on the first substrate (101) in such a way that the adhesive bumps (300) face an upper surface of the semiconductor chip (103) and the bumps (300) are horizontally spaced apart from the solder balls (330) (See Figs. 2 and 6), wherein the adhesive bumps (300) are used to fasten the lower substrate (101) and the upper substrate (501) to each other without contact failure and it may be possible to reduce and/or minimize stress applied to the interconnect terminal (Paragraph [0030]).
It would have been obvious to modify the adhesive layer (108) formed between the second substrate (114) and the upper surface of the semiconductor chips (124) of the semiconductor package of “Chen-572” by applying the adhesive bumps (300) of Kim as described above in order to fasten the lower substrate and the upper substrate to each other without contact failure and it may be possible to reduce and/or minimize stress applied to the interconnect terminal, and the person skilled in the art would regard it as a simple modification without any inventive skills.
Regarding claims 11-12, the proposed method of “Chen-572” and Kim disclosed all the limitations of the claimed invention except for specifying the shape of the bumps (e.g., pillar shape).
method of “Chen-572” and Kim does not teach exact the shape of the bumps as applicant claimed, it would have been an obvious matter of design choice to modify the shape of the bumps in the proposed method of “Chen-572” and Kim since such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art.
15.	Claims 9-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (9,786,635 hereinafter “Chen-635”) in view of Kim (US 2018/0061816).
Regarding claims 9-10 and 19-20, “Chen-635” discloses all the limitations of the claimed invention except for specifying the second substrate including bumps on the lower surface of the second substrate, and the second substrate being provided on the first substrate in such a way that the bumps face an upper surface of the semiconductor chip.  
Kim, while related to a similar method for manufacturing a semiconductor package, teaches (See Specifically Figs. 1-8 and the associated description) the second substrate (501) including adhesive bumps (300) on the lower surface of the second substrate (501) (See Figs. 2 and 6), and the second substrate (501) being provided on the first substrate (101) in such a way that the adhesive bumps (300) face an upper surface of the semiconductor chip (103) and the bumps (300) are horizontally spaced apart from the solder balls (330) (See Figs. 2 and 6), wherein the adhesive bumps (300) are used to fasten the lower substrate (101) and the upper substrate (501) to each other without contact failure and it may be possible to reduce and/or minimize stress applied to the interconnect terminal (Paragraph [0030]).
It would have been obvious to modify the adhesive layer (108) formed between the second substrate (114) and the upper surface of the semiconductor chips (124) of the semiconductor package of “Chen-635” by applying the adhesive bumps (300) of Kim as described above in order to fasten the lower substrate and the upper substrate to each other without the person skilled in the art would regard it as a simple modification without any inventive skills.
Regarding claims 11-12, the proposed method of “Chen-635” and Kim disclosed all the limitations of the claimed invention except for specifying the shape of the bumps (e.g., pillar shape).
Although the proposed method of “Chen-635” and Kim does not teach exact the shape of the bumps as applicant claimed, it would have been an obvious matter of design choice to modify the shape of the bumps in the proposed method of “Chen-635” and Kim since such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art.
Conclusion 
16.	The rejections above rely on the references for all the teachings expressed in thetext of the references and/or one of ordinary skill in the art would have reasonablyunderstood from the texts. Only specific portions of the texts have been pointed out toemphasize certain aspects of the prior art, however, each reference as a whole shouldbe reviewed in responding to the rejection, since other sections of the same referenceand/or various combinations of the cited references may be relied on in future rejectionsin view of amendments.
17.	Applicant is reminded to specifically point out the support for any amendmentsmade to the disclosure. See 37 C.F.R. 1.121; 37 C.F.R. Part 41.37; and MPEP 714.02.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LUAN C THAI/
Primary Examiner
Art Unit 2891 
February 8, 2022